Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the verdict is against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The testimony of defendant that he had no knowledge of the handgun seized from the automobile he was driving raised an issue of credibility for the jury. “Resolutions of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses” (People v White, 192 AD2d 736, 737, lv denied 81 NY2d 1082). (Appeal from Judgment of Supreme Court, Monroe County, Sheridan, J. — Criminal Possession Weapon, 4th Degree.)
Present — Denman, P. J., Green, Hayes, Balio and Fallon, JJ.